DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “wherein the second radius is formed by a bulbous section of the second end of the sleeve, wherein the bulbous section is spaced apart from a corner of the second end of the stack of laminations and is configured to deflect the portion of the first flow of fluid from the first communication passage to the heat sink.” (Claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 Line 5-6 states: “an impeller configured to generate move the first flow of fluid and the second flow of fluid;” should be changed to state --an impeller configured to generate 
Claim 10 Line 5-6 states: “an impeller configured to generate move the first flow of fluid and the second flow of fluid;” should be changed to state --an impeller configured to generate 
Claim 19 Line 5-6 states: “an impeller configured to generate move the first flow of fluid and the second flow of fluid;” should be changed to state --an impeller configured to generate 
Claim 19 Line 24-26 states: “wherein the second aperture extends radially between the first receptacle and the second receptacle and forms a third communication passage configured to receive the portion of the first flow of fluid from the second communication passage.” Should be changed to state: --wherein the third aperture extends radially between the first receptacle and the second receptacle and forms a third communication passage configured to receive the portion of the first flow of fluid from the second communication passage.--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12: Line 1-2 states: “of claim 10, wherein the second receptacle extends from an inner periphery of the first receptacle and terminates at an outer periphery of the protrusion.” It is unclear the exact limitations the applicant is introducing here, specifically it is unclear how applicant is defining the second receptacle, because if the second receptacle extends from “an inner periphery of the first receptacle” to an outer periphery of “the protrusion”, and the protrusion is understood to be the first protrusion. Then the claim is unclear because of the “first protrusion defines the first receptacle” in the language of claim 10. Thus claim 12 reduces down to the second receptacle extends from an inner periphery to an outer periphery of the first receptacle, meaning that the first receptacle and the second receptacle are the same exact structure, which is unclear.
Regarding Claim 18: Line 1-4 states: “wherein the second radius is formed by a bulbous section of the second end of the sleeve, wherein the bulbous section is spaced apart from a corner of the second end of the stack of laminations and is configured to deflect the portion of the first flow of fluid from the first communication passage to the heat sink”. It is unclear the exact limitations the applicant is introducing here, specifically 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Chiu USPN 9163635.

    PNG
    media_image1.png
    1200
    1055
    media_image1.png
    Greyscale
Annotated Figure 3 of Chiu USPN 9163635 (Attached Figure 1)
Regarding Claim 1: Chiu USPN 9163635 discloses all of the claimed limitations including: a volute 202 provided with a suction side (side where element 231 is located in Figure 3), configured to receive a first flow of fluid (the fluid entering the pump is 
Regarding Claim 2: Chiu USPN 9163635 discloses all of the claimed limitations including: further comprising: a rotor 4 disposed in the container (rotor 4 is disposed in main chamber portion 241 (Column 4 Line 4-16); container = main chamber portion 241); and a hollow shaft 31 fixed to the rotor and the impeller (Column 4 Line 4-40) and extending through the first aperture (Column 5 Line 66-Column 6 Line 3, first mounting hole = 224, drive shaft = 31), wherein the hollow shaft includes a first portion 314, fixed to the impeller (see Figures), and a second end 315 extending towards the base member (see Figures), and wherein the hollow shaft 31 forms a second communication passage 311 configured to receive the portion of the first flow of fluid from the base member (i.e. second communication passage 311 receives the portion of the first flow at second end 315 located in base member 203, Figure 3, Attached Figure 1) and to expel the same to the impeller (and expels the same out the first portion 314 to the impeller 34, Column 3 Line 61-Column 4 Line 40).
Regarding Claim 3: Chiu USPN 9163635 discloses all of the claimed limitations including: further comprising a first bushing 32 disposed in the first aperture 224, wherein the first bushing 32 forms a third aperture (i.e. opening defined by element 32) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9-11, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu USPN 9163635 in view of Werson USPN 8353687.
Regarding Claim 9: Chiu USPN 9163635 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Additionally, Chiu USPN 9163635 discloses the limitations: further comprising a control unit 43 and an end cap (Attached Figure 1) extending between second portions of the sidewall (the second portions of the side wall are located immediately below the portions of the sidewall, the second portions of the sidewall are located between the “portions of the sidewall” and a top surface of the “base member”, the end cap extends axially into the base member 203 and the extension is located radially between the second portions of the sidewall). Chiu USPN 9163635 is silent regarding the limitations: a circuit board, wherein the base member is a heat sink configured absorb heat from the circuit board. 
However Werson USPN 8353687 does disclose the limitations: 
a heat conducting element (10, Column 2 Line 27-39, Line 48-54, Column 3 Line 10-12, Column 3 Line 50-57; Column 4 Line 12-17), a circuit board 17 mounted to the heat conducting element (Column 3 Line 10-12), wherein the heat conducting element 10 is a heat sink (it is) configured to absorb heat from the circuit board (it does, element 10 conducts heat away from (i.e. absorbs) heat from circuit board 17 mounted to element 10, Column 3 Line 50-63). 
Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member 203 and control 

    PNG
    media_image2.png
    1204
    1049
    media_image2.png
    Greyscale
Annotated Figure 3 of Chiu USPN 9163635 (Attached Figure 2)
Regarding Claim 10: Chiu USPN 9163635 discloses the limitations:
a volute 202 provided with a suction side (side where element 231 is located in Figure 3), configured to receive a first flow of fluid (the fluid entering the pump is received by element 231), and a pressure side (side where element 232 is located in Figure 3) configured to expel a second flow of fluid (the fluid leaving the pump is expelled through element 232, Column 3 Line 51-54);   an impeller (34, abstract) configured to generate the first flow of fluid and the second flow of fluid (Column 3 Line 51-54); a sidewall 201 coupled to the volute (element 201 is coupled to volute 202 via bolts as seen in Figure 3); a cover (the cover includes first partition 221 and mounting blocks 225, Attached Figure 1) extending from the sidewall (the cover is integrally formed with the sidewall, the cover in the prior art of Chiu addresses the limitation within the same confines as the instant application) and fixed to the volute (the cover is fixed to the volute via bolts as seen in Figure 3), wherein the cover and the sidewall form a container (the cover and sidewall 201 form a container where the motor of the pump is housed); a rotor (i.e. rotor 41 of the motor) disposed in the container (it is, see Figures); a stator (stator 42 of the motor OR element 223 is a stationary part (i.e. a stator) in the pump of Chiu) circumferentially surrounding the rotor (it is, see Figures; element 42 surrounds rotor 41 | element 223 surrounds rotor 41), wherein the rotor and the stator form a first communication passage  (= communication passage between element 223 and rotor 41 in Figure 3) configured to communicate (the prior art is capable of communicating within the same confines as the instant application) a portion of the first flow of fluid (Attached Figure 1) from a first space (Attached Figure 1, after passing through element 271, the fluid flow goes around the rotor 41 by going through the first 2) extending from the main portion towards the impeller (Attached Figure 2), wherein the first protrusion defines a first receptacle (226, Attached Figure 2, inside the first protrusion, also see Figure 5), a second receptacle (Attached Figure 2, outside the first protrusion, also see Figure 5), and a first aperture (243, also see Attached Figure 2 and Figure 5), wherein the first receptacle receives a portion of the shaft (element 226 receives a bottom portion of shaft 31 as shown in the Figures), and wherein the first aperture 243 extends radially between the first receptacle and the second receptacle (it does, as seen in Figure 5 and Attached Figure 2 element 243 extends between the first and second receptacle) and forms a second communication passage (i.e. passage through opening 243) configured to receive the portion of the first flow of fluid from the first communication passage (after flowing through the first communication passage, the fluid flows through element 243 before entering passage 311 in shaft 31). Chiu USPN 9163635 is silent regarding the limitations: a heat sink.
However, Werson USPN 8353687 does disclose the limitations: 
a heat conducting element (10, Column 2 Line 27-39, Line 48-54, Column 3 Line 10-12, Column 3 Line 50-57; Column 4 Line 12-17), a circuit board 17 mounted to the heat conducting element (Column 3 Line 10-12), wherein the heat conducting element 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Chiu USPN 9163635 with the heat conducting element 10 of Werson USPN 8353687 in order to move heat away from the electronic components of the pump with the heat sink material (aluminum) as taught by Werson USPN 8353687.
Regarding Claim 11: Chiu USPN 9163635 as modified by Werson USPN 8353687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 10. Further Chiu USPN 9163635 does disclose the limitations: wherein the shaft 31 is hollow (it is) and forms a third communication passage 311 configured to receive the portion of the first flow of fluid from the first receptacle to the impeller (passage 311 receives the fluid that enters at 315, and flows from 315 to 314 where the fluid exits at the center of impeller 34 as shown in Figure 3). 

    PNG
    media_image3.png
    961
    1085
    media_image3.png
    Greyscale

Annotated Figure 5 of Chiu USPN 9163635 (Attached Figure 6)

Regarding Claim 13: Chiu USPN 9163635 as modified by Werson USPN 8353687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 11. Further Chiu USPN 9163635 does disclose the limitations: wherein the second receptacle (see Attached Figure 2 and Annotated Figure 5 of Chiu USPN 9163635 (Attached Figure 6) above) includes an outer portion and an inner portion (it does, see Attached Figure 6) wherein the inner portion has a first width (Attached Figure 6) and the outer portion has a second width (Attached Figure 6), wherein the 
Regarding Claim 14: Chiu USPN 9163635 as modified by Werson USPN 8353687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 10. Further Chiu USPN 9163635 does disclose the limitations: further comprising a first bushing 33 disposed in the first receptacle (see Figure 3) and including a second aperture (the inside diameter of element 33 is the second aperture), wherein the second aperture receives the shaft (it does, see figure 3), wherein an inner periphery of the second aperture (i.e. inside surface of element 33) and an outer periphery of the hollow shaft (i.e. outer surface of hollow shaft 31) forms a fourth communication passage (the structure of the prior art of Chiu is substantially the same as that shown in the instant application, thus the structure in the prior art is arranged to form a third communication passage within the same confines as the instant application) configured to receive the portion of the first flow of fluid from the first communication passage (the prior art is capable of receiving the portion of the first flow of fluid within the same confines as the instant application).

    PNG
    media_image4.png
    1161
    1049
    media_image4.png
    Greyscale
Annotated Figure 3 of Chiu USPN 9163635 (Attached Figure 3)
Regarding Claim 19: Chiu USPN 9163635 discloses the limitations:
a volute 202 provided with a suction side (side where element 231 is located in Figure 3), configured to receive a first flow of fluid (the fluid entering the pump is 3, inside the third protrusion, also see Figure 5), a second receptacle (Attached Figure 3, outside the third protrusion, also see Figure 5), and a third aperture (243, also see Attached Figure 3 and Figure 5), wherein the first receptacle receives a second portion of the shaft (element 226 receives a bottom portion of shaft 31 as shown in the Figures), and wherein the third aperture 243 extends radially between the first receptacle and the second receptacle (it does, as seen in Figure 5 and Attached Figure 2 element 243 extends between the first and second 
However, Werson USPN 8353687 does disclose the limitations: 
a heat conducting element (10, Column 2 Line 27-39, Line 48-54, Column 3 Line 10-12, Column 3 Line 50-57; Column 4 Line 12-17), a circuit board 17 mounted to the heat conducting element (Column 3 Line 10-12), wherein the heat conducting element 10 is a heat sink (it is) configured to absorb heat from the circuit board (it does, element 10 conducts heat away from (i.e. absorbs) heat from circuit board 17 mounted to element 10, Column 3 Line 50-63).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base member of Chiu USPN 9163635 with the heat conducting element 10 of Werson USPN 8353687 in order to move heat away from the electronic components of the pump with the heat sink material (aluminum) as taught by Werson USPN 8353687.
Regarding Claim 20: Chiu USPN 9163635 as modified by Werson USPN 8353687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 19. Further Chiu USPN 9163635 does disclose the limitations: wherein the impeller and the cover form a low-pressure area (Attached Figure 3) and a high-pressure area, wherein as the impeller rotates the first flow of fluid is disposed in the low-pressure area (Attached Figure 3, Attached Figure 1) and the second flow of fluid is .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu USPN 9163635 in view of Werson USPN 8353687 as applied to claim 9 above, and further in view of Corengia US 2005/0104467.
Regarding Claim 15: Chiu USPN 9163635 as modified by Werson USPN 8353687 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 9. Additionally, Chiu USPN 9163635 discloses the limitations: further comprising a second bushing 32 disposed on a first side of the rotor (first side of the rotor = side of rotor 41 near impeller 34) between the shaft 31 and the cover (Attached Figure 1), wherein the first bushing 33 is disposed on a second side of the rotor (second side of the rotor = side of rotor 41 near control unit 43), opposite of the first side of the rotor (it is), wherein the rotor is configured to deflect the portion of the first flow of fluid from the first space (the top portion of rotor 41 which is somewhat indicated with element number 241 in Figure 3 deflects the portion of the first flow from the first space and causes it to flow around the rotor). Chiu USPN 9163635 is silent regarding the limitations: wherein the rotor includes a stack of laminations, a first ring fixed to a first end of the stack of laminations, and a sleeve, wherein a first end of the sleeve, disposed on the first side of the rotor, is bent over the first ring and forms a first radius. 

    PNG
    media_image5.png
    1152
    1088
    media_image5.png
    Greyscale
Annotated Figure 1 of Corengia US 2005/0104467 (Attached Figure 4)

    PNG
    media_image6.png
    1121
    1094
    media_image6.png
    Greyscale
 Annotated Figure 2 of Corengia US 2005/0104467 (Attached Figure 5)
However Corengia US 2005/0104467 does disclose the limitations: 
a rotor 1, wherein the rotor includes a stack of laminations (rotor 1 includes core 2 constructed of stacked magnetic laminations, ¶0023), a first ring (first ring = ring shaped structure on closure element 13, the first ring structure is similar to the “second ring” illustrated in Annotated Figure 1 of Corengia US 2005/0104467 (Attached Figure 
Hence it would have been obvious to one of ordinary skill in the art to modify the generic rotor structure 41 surrounding the hollow shaft 31 of Chiu USPN 9163635 with the structure of rotor 1 surrounding the shaft3 of Corengia US 2005/0104467 in order to provide a rotor assembly which is balanced and able to be immersed in a liquid without damage to the internal components of the rotor (¶0032).
Further Regarding Claim 15: Claim 15 recites product by process claim language:
 “a first end of the sleeve … is bent over the first ring”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 

Regarding Claim 16: Chiu USPN 9163635 as modified by Werson USPN 8353687 and Corengia US 2005/0104467 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 15. Further Chiu USPN 9163635 and Corengia US 2005/0104467 does disclose the limitations: further comprising an inner seal (Corengia - 21, ¶0024, Attached Figure 4) and an outer seal (Corengia - 22, ¶0024, Attached Figure 4), wherein the inner seal is disposed between the hollow shaft (Chiu -31 | Corengia - shaft 3 corresponds to shaft 31 of Chiu, however shaft 3 is not used in the modification) and the first ring (since seals 21,22 at both closure members are used to prevent the ingress of fluid into the rotor, in the final structure of the combination the material of the inner seal 21 at the first side would be compressed between the shaft and the first ring in order to prevent the entry of fluid between the shaft and closure element 13 which defines the first ring), and wherein the outer seal is disposed between the first ring and the sleeve (¶0024 states that each closure element has two annular seals, and that the seals prevent fluid from entering the rotor; thus while not shown in the figures, there is an outer seal 22 at the first end in light of ¶0024; further in the final structure the outer seal 22 would be located between a portion of sleeve 4 that surrounds outer seal 22 at the fist side and the ring at the first side).

Regarding Claim 17: Chiu USPN 9163635 as modified by Werson USPN 8353687 and Corengia US 2005/0104467 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 16. Further Chiu USPN 9163635 as modified by Werson USPN 8353687 and Corengia US 2005/0104467 does disclose the limitations: further comprising a second ring (Corengia - Attached Figure 4) fixed to a second end of the stack of laminations (Corengia - end generally indicated with element 25 at the top of Figure 1) wherein a second end of the sleeve forms a second radius (Corengia - since the structure of 13 and 14 are understood as being the same just at different ends of the rotor, in the combination, element 14 would have a “second radius” in the same location as the “first radius” in element 13 shown in Attached Figure 5, just located in element 14), wherein the second radius is configured to deflect the portion of the first flow of fluid from the second communication passage to the heat sink (in the combination, the prior art is able to deflect the flow to the heat sink within the same confines as the instant application).
Further Regarding Claim 17: Claim 15 recites product by process claim language:
 “a second end of the sleeve is bent over the second ring”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re 
Due to the degree of uncertainty and the considerable speculation and/or assumptions that must be made with regards to the claim language recited in claims 12 and 18 (as identified in the 112 rejections above), the examiner is unable to make a determination on patentability as the scope of claims 12 & 18 filed on 10/03/2019 is not clear. See MPEP 2173.06 II. 
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4: the prior art of record fails to anticipate or make obvious the limitations: 
“further comprising a second bushing disposed on the hollow shaft and between the first bushing and the rotor, wherein the first bushing includes an radial wall extending radially from the third aperture, wherein the radial wall includes a channel forming a fourth communication passage configured to receive the portion of the first flow of fluid from the third communication passage.”
Regarding Claim 5: the prior art of record fails to anticipate or make obvious the limitations: 
“wherein the second protrusion includes a wall that extends radially from the first aperture, wherein the wall includes a plurality of pockets extending radially from the first aperture.”
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogawa USPN 7473079 - discloses a heat sink for transferring heat away from a circuit board 103 of an inverter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746